Name: Commission Regulation (EC) NoÃ 255/2006 of 15 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 16.2.2006 EN Official Journal of the European Union L 46/1 COMMISSION REGULATION (EC) No 255/2006 of 15 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 16 February 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 February 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 15 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 112,2 204 44,6 212 139,7 624 111,0 999 101,9 0707 00 05 052 128,6 204 101,3 628 147,3 999 125,7 0709 10 00 220 89,7 624 95,8 999 92,8 0709 90 70 052 116,2 204 69,1 999 92,7 0805 10 20 052 51,0 204 50,1 212 43,6 220 46,1 448 47,7 624 60,6 999 49,9 0805 20 10 204 99,5 999 99,5 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 61,0 204 122,3 220 82,2 464 141,5 624 78,7 999 97,1 0805 50 10 052 51,4 220 44,3 999 47,9 0808 10 80 400 114,3 404 99,5 528 80,3 720 73,4 999 91,9 0808 20 50 388 90,1 400 106,9 512 67,9 528 83,3 720 63,0 999 82,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.